Case 9:20-cv-80109-RLR Document 47 Entered on FLSD Docket 10/12/2020 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO 9:20-CV-80109-RLR

   RYAN CARABOOLAD,
   individually and on behalf of all others
   similarly situated,                                CLASS ACTION

   Plaintiff,                                         JURY TRIAL DEMANDED

   v.

   SUN TAN CITY, LLC,

   Defendant.

   _____________________/

                               JOINT STIPULATION OF DISMISSAL

           The parties, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), do hereby

  stipulate to the dismissal of this action as follows:

           1.    All claims of the Plaintiff, Ryan Caraboolad, individually, are hereby dismissed

   with prejudice, with each party to bear his or its own fees and costs.

           2.     All claims of any unnamed member of the alleged class are hereby dismissed

   without prejudice.

                                   [Signature block on following page]
Case 9:20-cv-80109-RLR Document 47 Entered on FLSD Docket 10/12/2020 Page 2 of 3




  Dated: October 12, 2020                   Respectfully submitted,

   KAUFMAN P.A.                            STUMPHAUZER FOSLID SLOMAN ROSS
   Rachel E. Kaufman, Esq.                 & KOLAYA, PLLC
   400 NW 26th Street                      Two South Biscayne Boulevard, Suite 1600
   Miami, FL 33127                         One Biscayne Tower
   (305) 469-5881                          Miami, FL 33131
   kaufman@kaufmanpa.com                   Telephone: (305) 614-1404
   rachel@kaufmanpa.com                    Email: iross@sfslaw.com

   By: /s/ Avi R. Kaufman                  By: /s/ Ian M. Ross
   Avi R. Kaufman, Esq.                    Ian M. Ross, Esq.
   FL Bar No. 84382                        Florida Bar No. 91214

   Ashlock Law Group, PLLC                 Counsel for Sun Tan City, LLC
   Larry D. Ashlock
   236 W. Dixie Avenue
   Elizabethtown, KY 42701
   (270)360-0470
   ashlocklawgroup@gmail.com

   Law Offices of Stefan Coleman, P.A.
   Stefan L. Coleman
   201 S. Biscaynve Blvd., 28th Floor
   Miami, FL 33131
   (877)333-9427
   law@stefancoleman.com

   Shamis & Gentile P.A.
   Andrew Shamis
   14 N.E. 1st Ave
   Ste. 1205
   Miami, FL 33132
   305-479-2299
   Fax: 786-623-0915
   Email: ashamis@sflinjuryattorneys.com

   Counsel for Plaintiff Ryan Caraboolad
Case 9:20-cv-80109-RLR Document 47 Entered on FLSD Docket 10/12/2020 Page 3 of 3




                                  CERTIFICATE OF SERVICE

          I hereby certify that on this 12th day of October, 2020, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

   is being served this day on all counsel of record via transmission of Notices of Electronic Filing

   generated by CM/ECF.

                                                       /s/ Ian Ross
                                                       Ian Ross, Esq.

                                          SERVICE LIST

  Avi R. Kaufman, Esq.
  Rachel E. Kaufman, Esq.
  Kaufman P.A.
  400 NW 26th Street
  Miami, FL 33127
  (305) 469-5881
  kaufman@kaufmanpa.com
  rachel@kaufmanpa.com

  Larry D. Ashlock
  Ashlock Law Group, PLLC
  236 W. Dixie Avenue
  Elizabethtown, KY 42701
  (270)360-0470
  ashlocklawgroup@gmail.com

  Stefan L. Coleman
  Law Offices of Stefan Coleman, P.A.
  201 S. Biscaynve Blvd., 28th Floor
  Miami, FL 33131
  (877)333-9427
  law@stefancoleman.com

  Counsel for Plaintiff Ryan Caraboolad
